DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messenger et al. (US 2004/0065034 A1).
With regard to claim 1: Messenger et al. discloses a composite precast wall panel (2), comprising:
a thickness of insulation (4) sandwiched between concrete layers (14 and 16) (par. [0073]; figs. 1-2); and
each of the concrete layers (14 and 16) comprising prestressed reinforcement tendons (steel prestressing strands) and a thickness of a concrete to receive prestressed reinforcement tendon compression stress and cover the prestressed reinforcement tendons without cracking under prestress tension (par. [0016]; figs. 1-2).
Messenger et al. does not disclose the prestressed reinforcement tendons is a composite (par. [0016]).
However, Messenger et al. discloses reinforcement tendons that can be carbon fiber strands (10) (par. [0016] and [0073]). 
It would been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the prestressed reinforcement tendons of Messenger et al. to be a composite comprising carbon fibers such as taught by the alternative embodiment of Messenger et al. in order to provide tendons that are light in weight for ease of handing and transport in addition to being corrosion resistant.  Further, it would have been an obvious matter of design choice to one ordinary skill in the art before the effective filing date of the claimed invention to have the composite reinforcement tendons be prestressed in order to provide known benefits such as strength, durability and mitigating cracks in the concrete compared to concrete that is not prestressed. 
With regard to claim 2: Messenger et al. discloses that the thickness of the insulation (4) is between about 1 to 4 inches (par. [0077]), which considered to meet that claimed thickness of about 4 inches.
Messenger et al. discloses an exterior layer (16) of the concrete layers (14 and 16) is about ¾ to 2 inches (par. [0084]), which is considered to meet the claimed thickness of about 1.5 inches. 
Messenger et al. does not disclose that an interior layer (14) of the concrete layers (14 and 16) is about 1.5 inches thick.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior layer of the concrete layers to be substantially the same thickness as the exterior layer in order to provide a substantially uniform composite precast panel where loading is substantially evenly distributed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 3: As modified, Messenger et al. discloses that the prestressed composite reinforcement tendons (10) are non-twisted composite reinforcement rods (figs. 1-2).
As modified, Messenger et al. discloses that the prestressed composite reinforcement tendons have a diameter of about 0.01 inches to 0.4 inches, preferably about 0.15 (par. [0079]), which is considered to meet the claimed value of about 0.118 inches in diameter.
With regard to claim 4: As modified, Messenger et al. discloses that the solid non-twisted composite reinforcement rods are comprised of material consisting of carbon fibers.
Response to Arguments
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive. 
Applicant argues that while rebar and prestressed steel are discussed, the cited art does not recite prestressing composite reinforcement tendons.  Applicant submits that par. 0008 of Messenger et al. teaches avoidance of steel due to unwanted weight it provides.
Examiner respectfully submits that avoidance of steel noted by Applicant is with respect to prior art.  Examiner notes that Messenger et al discloses the use of steel throughout the disclosure. As articulated in the rejection, Messenger et al. discloses steel prestressing strands (par. 0016).  Messenger et al. further discloses carbon fiber strands are known in the art (par. 0074).  Applicant has not provided any arguments as to why substituting the prestressed steel strands of Messenger et al. to be made of carbon fiber strands would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  To substitute one known strand for another would not produce any new or unpredictable results.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  
The objection of claims 1 and 3 has been withdrawn in view of the amendment filed 11/28/22.
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 11/28/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633